Citation Nr: 1816886	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had active duty from May 1968 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran initially filed his claim in February 2003.  Following an appeal of the June 2003 denial of service connection, the RO issued an October 2007 rating decision granting service connection for PTSD and awarding an initial 10 percent rating, effective February 12, 2003.  Later in October 2007, the Veteran submitted a statement indicating he was satisfied only with the appeal related to his claims for service connection for his feet, noting an appeal for PTSD.  In November 2010, the RO issued a rating decision awarding a 50 percent rating, effective February 12, 2003, and an appeal of this rating has since been perfected.  Given the RO's characterization of this appeal as pending since February 2003, the Board has characterized the claim as an appeal of the initial rating assigned for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for PTSD more than three years ago, in February 2014.  In December 2017, the Veteran's accredited representative submitted a statement indicating, "Appellant asserts that his disability picture has severely worsened."  Given the time since the last examination and in light of the indication that the Veteran's PTSD has worsened, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Further, the most recent VA treatment records were added to the claims file in May 2014 and are dated through October 25, 2013.  On remand, all ongoing, pertinent treatment records related to the Veteran's PTSD should be associated with the record before the Board.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record before the Board any ongoing VA and/or private treatment records related to the Veteran's service-connected PTSD.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




